



FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of January 16, 2018 (the “Effective Date”), among Rexford Industrial Realty,
L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial Realty,
Inc., a Maryland corporation (“Parent”), each Lender (defined below) that is a
signatory hereto, and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
(in such capacity, “Administrative Agent”) and a Lender.
R E C I T A L S
A.Reference is hereby made to that certain Credit Agreement dated as of
January 14, 2016 (as modified, amended, renewed, extended, or restated from time
to time, the “Credit Agreement”), executed by Borrower, Parent, the lenders
party thereto (each, a “Lender” and collectively, “Lenders”), and PNC Bank,
National Association, as Administrative Agent (Administrative Agent and Lenders
are individually referred to herein as a “Credit Party” and collectively
referred to herein as the “Credit Parties”).
B.Borrower, Parent, Administrative Agent and Lenders party hereto desire to
modify certain provisions contained in the Credit Agreement, in each case
subject to the terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Terms and References. Unless otherwise stated in this Amendment (a) terms
defined in the Credit Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to the Credit Agreement’s
sections.
2.Amendments to the Credit Agreement.
(a)Section 1.01 of the Credit Agreement is hereby amended to add the following
definition in the appropriate alphabetical order:
“Fourth Amendment Effective Date” means January 16, 2018, the effective date of
the Fourth Amendment to Credit Agreement, executed by Borrower, Parent,
Administrative Agent and Lenders.
(b)Section 1.01 of the Credit Agreement is hereby amended to delete the
definition of “Applicable Margin” in its entirety and replace such definition
with the following:
“Applicable Margin” means:
(a)Subject to clause (b) below, the following percentages per annum, based upon
the Leverage Ratio as set forth in the most-recent Compliance Certificate
received by Administrative Agent pursuant to Section 8.02(a):


Rexford Industrial Realty, L.P.
Fourth Amendment



--------------------------------------------------------------------------------





Pricing Level
Leverage Ratio
Eurodollar Rate
Base Rate
1
< 35%
1.20%
0.20%
2
≥ 35%but < 40%
1.30%
0.30%
3
≥ 40%but < 45%
1.35%
0.35%
4
≥ 45%but < 50%
1.40%
0.40%
5
≥ 50%but < 55%
1.50%
0.50%
6
≥ 55%
1.70%
0.70%

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first (1st) Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 8.02(a); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of Required Lenders,
Pricing Level 6 shall apply as of the first (1st) Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Margin in effect from the Fourth Amendment Effective
Date until adjusted as set forth above shall be set at Pricing Level 1.
Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Margin under this clause (a) for any period
shall be subject to the provisions of Section 2.08(b).
(b)If Parent or Borrower obtains an Investment Grade Rating, Borrower may, upon
written notice to Administrative Agent, make an irrevocable one time written
election to exclusively use the below table based on the Debt Rating of Parent
or Borrower (setting forth the date for such election to be effective), and
thereafter the Applicable Margin shall be determined based on the applicable
rate per annum set forth in the below table notwithstanding any failure of
Parent or Borrower to maintain an Investment Grade Rating or any failure of
Parent or Borrower to maintain a Debt Rating:
Debt Rating
Eurodollar Rate Applicable Margin
Base Rate Applicable Margin
≥ A-/A3
0.90%
0.00%
BBB+/Baa1
0.95%
0.00%
BBB/Baa2
1.10%
0.10%
BBB-/Baa3
1.35%
0.35%
<BBB-/Baa3
1.75%
0.75%



If at any time Parent and/or Borrower has only two (2) Debt Ratings, and such
Debt Ratings are split, then: (a) if the difference between such Debt Ratings is
one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or Fitch), the
ratings-based Applicable Margin shall be the rate per annum that would be
applicable if the higher of the Debt Ratings were used; and (b) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baa1
by Moody’s and BBB- by S&P), the ratings-based Applicable Margin shall be the
rate per annum that would be applicable if the rating that is one higher than
the lower of the applicable Debt Ratings were used. If at any time Parent and/or
Borrower has three (3)


Rexford Industrial Realty, L.P.
Fourth Amendment
Page 2

--------------------------------------------------------------------------------





Debt Ratings, and such Debt Ratings are split, then: (i) if the difference
between the highest and the lowest such Debt Ratings is one ratings category
(e.g., Baa2 by Moody’s and BBB- by S&P or Fitch), the ratings-based Applicable
Margin shall be the rate per annum that would be applicable if the highest of
the Debt Ratings were used; and (ii) if the difference between such Debt Ratings
is two (2) ratings categories (e.g., Baa1 by Moody’s and BBB- by S&P or Fitch)
or more, the ratings-based Applicable Margin shall be the rate per annum that
would be applicable if the average of the two (2) highest Debt Ratings were
used, provided that if such average is not a recognized rating category, then
the ratings-based Applicable Margin shall be the rate per annum that would be
applicable if the second highest Debt Rating of the three (3) were used.
3.Amendments to other Loan Documents.
(a)All references in the Loan Documents to the Credit Agreement shall henceforth
include references to the Credit Agreement, as modified and amended hereby, and
as may, from time to time, be further amended, modified, extended, renewed,
and/or increased.
(b)Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.
4.Conditions Precedent. This Amendment shall not be effective unless and until:
(a)Administrative Agent receives fully executed counterparts of this Amendment
signed by the Loan Parties and each Lender and acknowledged by Administrative
Agent;
(b)the representations and warranties in the Credit Agreement, as amended by
this Amendment, and each other Loan Document are true and correct in all
material respects (without duplication of any materiality qualifiers therein) on
and as of the date of this Amendment as though made as of the date of this
Amendment, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualifiers therein) as of such earlier date, and except that the representations
and warranties contained in subsections (a) and (b) of Section 7.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 8.01;
(c)after giving effect to this Amendment, no Default exists;
(d)Borrower pays the reasonable fees, charges and disbursements of Haynes and
Boone, LLP, as counsel for Administrative Agent; and
(e)payment by Borrower to Administrative Agent, for the account of each Lender
executing this Amendment, a fee equal to ten (10) basis points (0.10%) times the
outstanding principal amount of the Loans of such Lender.
5.Ratifications. Each of Borrower and Parent (a) ratifies and confirms all
provisions of the Loan Documents as amended by this Amendment, (b) ratifies and
confirms that all guaranties, assurances, and liens granted, conveyed, or
assigned to the Credit Parties under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of all present and
future Obligations, and (c) agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents, and
certificates as Administrative Agent may request in order to create, perfect,
preserve, and protect those guaranties, assurances, and liens.
6.Representations. Each of Borrower and Parent represents and warrants to the
Credit Parties that as of the date of this Amendment: (a) this Amendment has
been duly authorized, executed, and delivered by each Loan Party; (b) no action
of, or filing with, any Governmental Authority is required


Rexford Industrial Realty, L.P.
Fourth Amendment
Page 3

--------------------------------------------------------------------------------





to authorize, or is otherwise required in connection with, the execution,
delivery, and performance by any Loan Party of this Amendment, except for
actions or filings which have been duly obtained, taken, given or made and are
in full force and effect; (c) the Loan Documents, as amended by this Amendment,
are valid and binding upon each Loan Party and are enforceable against each Loan
Party in accordance with their respective terms, except as limited by Debtor
Relief Laws and by general principles of equity; (d) the execution, delivery,
and performance by each Loan Party of this Amendment do not (i) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any material Contractual Obligation to
which such Loan Party is a party or affecting such Loan Party or the properties
of such Loan Party or any of its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (ii) violate in any
material respect any Law; (e) all representations and warranties in the Loan
Documents are true and correct in all material respects (without duplication of
any materiality qualifiers therein), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (without
duplication of any materiality qualifiers therein) as of such earlier date, and
except that the representations and warranties contained in subsections (a) and
(b) of Section 7.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 8.01; (f) no
Default exists; and (g) no amendments have been made to the Organization
Documents of (i) Borrower or Parent since December 29, 2017 or (ii) any Loan
Party other than Borrower or Parent since February 14, 2017, except for any
Subsidiary Guarantors that became Subsidiary Guarantors after February 14, 2017,
in which case no amendments have been made to the Organization Documents of such
Subsidiary Guarantors since the date such Subsidiary Guarantors became
Subsidiary Guarantors.
7.Continued Effect. Except to the extent amended hereby, all terms, provisions
and conditions of the Credit Agreement and the other Loan Documents, and all
documents executed in connection therewith, shall continue in full force and
effect and shall remain enforceable and binding in accordance with their
respective terms.
8.Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed -- and its
performance enforced -- under New York law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document, and (f) delivery of an executed counterpart of a signature
page to this Amendment by telecopier, electronic mail or other electronic
delivery shall be effective as delivery of a manually executed counterpart of
this Amendment.
9.Parties. This Amendment binds and inures to Borrower, Parent and the Credit
Parties and their respective successors and permitted assigns.
10.Entireties. The Credit Agreement as amended by this Amendment represents the
final agreement between the parties about the subject matter of the Credit
Agreement as amended by this Amendment and may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]


Rexford Industrial Realty, L.P.
Fourth Amendment
Page 4

--------------------------------------------------------------------------------








EXECUTED as of the date first stated above.
 
 
BORROWER:
 
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
PARENT:
 
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, INC.
 
 
a Maryland corporation,
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer



Signature Page to Rexford Industrial Realty, L.P.
Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------





 
 
ADMINISTRATIVE AGENT:
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as
 
 
Administrative Agent
 
 
 
 
 
 
 
By:
 
/s/ Nicolas Zitelli
 
 
 
Name:
Nicolas Zitelli
 
 
 
Title:
Senior Vice President



Signature Page to Rexford Industrial Realty, L.P.
Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------





 
 
LENDERS:
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a
 
 
Lender
 
 
 
 
 
 
 
By:
 
/s/ Nicolas Zitelli
 
 
 
Name:
Nicolas Zitelli
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Signature Page to Rexford Industrial Realty, L.P.
Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
CAPITAL ONE NATIONAL ASSOCIATION, as a
 
 
Lender
 
 
 
 
 
 
 
By:
 
/s/ Ashish Tandon
 
 
 
Name:
Ashish Tandon
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Signature Page to Rexford Industrial Realty, L.P.
Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a
 
 
Lender
 
 
 
 
 
 
 
By:
 
/s/ Adrian Metter
 
 
 
Name:
Adrian Metter
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Signature Page to Rexford Industrial Realty, L.P.
Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------





To induce the Credit Parties that are parties hereto to enter into this
Amendment, each of the undersigned hereby (a) consents and agrees to the
execution and delivery of this Amendment and the terms and conditions hereof,
(b) agrees that this Amendment in no way releases, diminishes, impairs, reduces,
or otherwise adversely affects any guaranties, assurances, or other obligations
or undertakings of any of the undersigned under any Loan Documents, and
(c) waives notice of acceptance of this Amendment, which Amendment binds each of
the undersigned and their respective successors and permitted assigns and inures
to the benefit of the Credit Parties and their respective successors and
permitted assigns.
 
 
 
GUARANTORS:
 
 
 
 
 
 
 
REXFORD INDUSTRIAL - 228TH STREET, LLC
 
 
 
REXFORD INDUSTRIAL - 2980 SAN FERNANDO, LLC
 
 
 
REXFORD INDUSTRIAL - 301 N FIGUEROA, LLC
 
 
 
REXFORD INDUSTRIAL - 3233 MISSION OAKS, LLC
 
 
 
REXFORD INDUSTRIAL - 9615 NORWALK, LLC
 
 
 
REXFORD INDUSTRIAL - ALTON, LLC
 
 
 
REXFORD INDUSTRIAL - HINDRY, LLC
 
 
 
REXFORD INDUSTRIAL - INDUSTRY WAY, LLC
 
 
 
REXFORD INDUSTRIAL - NELSON, LLC
 
 
 
REXFORD INDUSTRIAL - SDLAOC
 
 
 
REXFORD INDUSTRIAL - VANOWEN, LLC
 
 
 
RIF I - MONROVIA, LLC
 
 
 
RIF I - MULBERRY, LLC
 
 
 
RIF I - VALLEY BLVD., LLC
 
 
 
RIF II - BLEDSOE AVENUE, LLC
 
 
 
RIF II - CROCKER, LLC
 
 
 
RIF II - EASY STREET, LLC
 
 
 
RIF II - FIRST AMERICAN WAY, LLC
 
 
 
RIF II - LA JOLLA SORRENTO BUSINESS PARK, LLC
 
 
 
RIF II - ORANGETHORPE LLC
 
 
 
RIF II - ORANGETHORPETIC, LLC
 
 
 
RIF II - PIONEER AVENUE, LLC
 
 
 
RIF III - 157TH STREET, LLC
 
 
 
RIF III - ARCHIBALD, LLC
 
 
 
RIF III - AVENUE STANFORD, LLC
 
 
 
RIF III - BROADWAY, LLC
 
 
 
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.
 
 
 
a Maryland limited partnership,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer



Signature Page to Rexford Industrial Realty, L.P.
Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------





 
 
 
RIF III - EMPIRE LAKES, LLC
 
 
 
RIF III - IMPALA, LLC
 
 
 
RIF III - SANTA FE SPRINGS, LLC
 
 
 
RIF III - YARROW DRIVE, LLC
 
 
 
RIF III - YARROW DRIVE II, LLC
 
 
 
RIF IV - BURBANK, LLC
 
 
 
RIF IV - CENTRAL AVENUE, LLC
 
 
 
RIF IV - CORNERSTONE, LLC
 
 
 
RIF IV - EAST 46TH STREET, LLC
 
 
 
RIF IV - ENFIELD, LLC
 
 
 
RIF IV - GLENDALE, LLC
 
 
 
RIF IV - GRAND, LLC
 
 
 
RIF IV - HARBOR WARNER, LLC
 
 
 
RIF IV - LONG CARSON, LLC
 
 
 
RIF IV - NEWTON, LLC
 
 
 
RIF IV - POINSETTIA, LLC
 
 
 
RIF IV - SAN GABRIEL, LLC
 
 
 
RIF IV - WEST 33RD STREET, LLC
 
 
 
RIF V - 240TH STREET, LLC
 
 
 
RIF V - 3360 SAN FERNANDO, LLC
 
 
 
RIF V - ARROW BUSINESS CENTER, LLC
 
 
 
RIF V - ARROYO, LLC
 
 
 
RIF V - BENSON, LLC
 
 
 
RIF V - CALVERT, LLC
 
 
 
RIF V - CAMPUS AVENUE, LLC
 
 
 
RIF V - DEL NORTE, LLC
 
 
 
RIF V - GGC ALCORN, LLC
 
 
 
RIF V - GLENDALE COMMERCE CENTER, LLC
 
 
 
RIF V - GOLDEN VALLEY, LLC
 
 
 
RIF V - GRAND COMMERCE CENTER, LLC
 
 
 
RIF V - JERSEY, LLC
 
 
 
RIF V - MACARTHUR, LLC
 
 
 
RIF V - NORMANDIE BUSINESS CENTER, LLC
 
 
 
RIF V - ODESSA, LLC
 
 
 
RIF V - PARAMOUNT BUSINESS CENTER, LLC
 
 
 
RIF V - SHOEMAKER INDUSTRIAL PARK, LLC
 
 
 
RIF V - VINEDO, LLC
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.
 
 
 
a Maryland limited partnership,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer



Signature Page to Rexford Industrial Realty, L.P.
Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------











 
 
 
REXFORD INDUSTRIAL - 5421 ARGOSY, LLC
 
 
 
REXFORD INDUSTRIAL - 19402 SUSANA, LLC
 
 
 
REXFORD INDUSTRIAL - AZUSA CANYON, LLC
 
 
 
REXFORD INDUSTRIAL - SAFARI, LLC
 
 
 
REXFORD INDUSTRIAL - 687 EUCALYPTUS, LLC
 
 
 
REXFORD INDUSTRIAL - 8542 SLAUSON, LLC
 
 
 
REXFORD INDUSTRIAL - 8315 HANAN, LLC
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.
 
 
 
a Maryland limited partnership,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer











 
 
 
REXFORD INDUSTRIAL - FAIRVIEW, LLC
 
 
 
REXFORD INDUSTRIAL - GALE, LLC
 
 
 
REXFORD INDUSTRIAL - HOLLAND, LLC
 
 
 
REXFORD INDUSTRIAL - ICON, LLC
 
 
 
REXFORD INDUSTRIAL - WESTERN, LLC
 
 
 
 
 
 
By:
REXR REIT HOLDINGS I, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXR REIT, INC.,
 
 
 
a Delaware corporation
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: President and Treasurer



Signature Page to Rexford Industrial Realty, L.P.
Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------





 
 
 
REXFORD INDUSTRIAL - HARBOR, LLC
 
 
 
REXFORD INDUSTRIAL - JURUPA, LLC
 
 
 
REXFORD INDUSTRIAL - STOWE, LLC
 
 
 
 
 
 
By:
REXR REIT HOLDINGS II, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXR REIT, INC.,
 
 
 
a Delaware corporation
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: President and Treasurer





Signature Page to Rexford Industrial Realty, L.P.
Fourth Amendment to Credit Agreement